IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-75,294-02


JUAN GILBERTO HERNANDEZ GARCIA, Relator

v.

CAMERON COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 03-CR-684 IN THE 103RD JUDICIAL DISTRICT COURT
FROM CAMERON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 103rd Judicial District Court of Cameron County and that the Respondent, the District Clerk
of Cameron County, has not complied with Article 11.07, § 7 of the Code of Criminal Procedure.
	In these circumstances, additional facts are needed. The Respondent is ordered to file a
response and state whether she has mailed or delivered any answer, motion, pleading, or order to
Relator. If she has done so, she is ordered to state the date she did so. If she has not done so, she is
ordered to state her reasons for failing to do so. This application for leave to file a writ of mandamus
shall be held in abeyance until the respondent has submitted the appropriate response.  Such response
shall be submitted within 30 days of the date of this order.


Filed: May 18, 2011
Do not publish